Citation Nr: 1520244	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical spondylosis and cervical disc disease prior to May 5, 2008, and in excess of 30 percent, effective May 5, 2008.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1978 to September 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied a compensable rating for cervical disc disease.  In that decision, the RO also denied a compensable rating for hypertension, and denied service connection for residuals of a right wrist fracture, residuals of an eye injury, degenerative joint disease of the lumbar spine, and a positive tuberculosis test.  The Veteran filed a timely disagreement with the decision for all claims in December 2007. 

In November 2009, the RO granted increased ratings for cervical spine disease as follows: 10 percent, effective June 7, 2005; and 30 percent effective May 5, 2008. 
The Veteran continued to express disagreement in October 2010, and the Veteran is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Following issuance of a statement of the case in November 2011, the Veteran perfected a timely appeal in January 2012.  

Also in November 2009, the RO granted service connection for degenerative joint disease of the lumbar spine and for residuals of a right wrist fracture.   Therefore, these issues are no longer on appeal.  

Finally, in November 2009, the RO issued a statement of the case addressing the issues of a compensable rating for hypertension and for service connection for residuals of an eye injury and positive tuberculosis tests.  The Veteran submitted a notice of appeal (VA Form 9) in October 2010 that was not received within 60 days of the date of the statement of the case or within the remainder of a year since the date of the rating decision.  Therefore, a substantive appeal was not timely perfected, and these issues are no longer on appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.32, 20.302 (2014).      

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in February 2015.  A transcript of the hearing is associated with the electronic claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The most recent VA examination for the Veteran's cervical spine disease was in May 2008.   During the February 2015 Board hearing, the Veteran testified that his symptoms of neck pain, stiffness, reduced range of motion, radiating pain, and loss of function of the upper extremities have become more severe since the last VA examination.  In that examination, a VA contract physician addressed symptoms, range of motion and limitations imposed by spinal disease but noted no neurological complications or impairment imposed by medications.  The Veteran stated during the hearing that his cervical disability now impaired his occupation as a long distance truck driver, reducing the distance that he could travel each week.  He stated that an examiner for his employer found him only minimally qualified to continue work.  Moreover, the Veteran stated that the range of motion noted in the examination was obtained by visual inspection and not using any precise instrument.  

As such, the Veteran must be scheduled for a current VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

In addition to the assessment by his employer, the Veteran also testified that he received medical care from certain physicians at a military clinic at Fort Gordon and from VA clinics.  Records of care from the Eisenhower Army Medical Center at Fort Gordon through February 2015 have been obtained and associated with the claims file.  However, there are no records of VA care in the file since November 2009.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).   Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from May 2009 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran must also be provided the opportunity to identify and authorize the recovery of any records of private medical care and the reports of his employer's physician.  

Accordingly, the case is REMANDED for the following action:

1. Request all records of VA medical care since November 2009 and associate all records received with the paper or electronic claims files. 

2.  Provide the Veteran with notice and the opportunity to identify and authorize the recovery of records of private medical care and assessments by his employer's physician as he reported during the Board hearing.  If authorized, request all records of care and assessments of the cervical spine disease and associate any records received with the claims file. 

3.  Then, schedule the Veteran for a VA examination of the cervical spine and associated neurological complications.  Provide access to any electronic files to the examiner and request that the examiner review the files including the transcript of the February 2015 Board hearing and any newly acquired reports of VA and private examinations or treatment and note the review in an examination report. 

Request that the examiner assess the severity of the Veteran's degenerative disease of the cervical spine including range of motion and quantify, if possible, any additional dysfunction due to pain, weakness, incoordination, or due to flare-ups. The examiner must also evaluate the level of impairment of the ability to engage in ordinary activities, including mobility, employment, activities outside the home such as shopping and driving, and assesses the effect of pain and medication on those activities. The examiner must also determine whether the Veteran has experienced incapacitating episodes as a result of intervertebral disc syndrome. 

Request that the examiner evaluate any radiculopathy or neuropathy of the upper extremities caused or aggravated by the spinal disease and any other associated deficits such as incontinence and impairment of sensation, motor function, reflexes, and muscle atrophy, if any. 

Additional imaging or electrodiagnostic studies should be obtained and evaluated if considered necessary by the examiner to assist in a full and contemporary disability assessment. 

A complete rationale is required including consideration of the Veteran's lay contentions and the previous assessments of VA contract examiner in May 2008 or others identified in any newly acquired private or VA records. 

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for ratings in excess of 10 and 30 percent for degenerative disease of the cervical spine.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




